UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6086



JEFFREY DAVID BARNES,

                                              Plaintiff - Appellant,

          versus


CONCHETTA MOON, Head Nurse; NURSE SHERMAN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.    Henry C. Morgan, Jr., District
Judge. (CA-98-1401)


Submitted:   April 13, 2000                 Decided:   April 21, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey David Barnes, Appellant Pro Se. Edward Joseph McNelis,
III, BREWSTER S. RAWLS & ASSOCIATES, P.C., Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey David Barnes appeals the district court’s order grant-

ing summary to the Defendants on his 42 U.S.C.A. § 1983 (West Supp.

1999) complaint.   We have reviewed the record and the district

court’s opinion and find no reversible error.   Accordingly, we af-

firm on the reasoning of the district court.    See Barnes v. Moon,

No. CA-98-1401 (E.D. Va. Dec. 29, 1999).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2